USDC SDNY

 

 

DOCUMENT
ELECTRONICALLY FILED
DOC #:
UNITED STATES DISTRICT COURT —_
SOUTHERN DISTRICT OF NEW YORK DATE FILED: _5/10/2021__
ADAMA BAH.
Plaintiff,
-against- 20 Civ. 263 (AT)
CITY OF NEW YORK: JOHN and JANE DOE 1-10. ORDER
Defendants.

 

 

ANALISA TORRES, District Judge:
The Court has reviewed the parties’ letters at ECF Nos. 40-41. Accordingly:

Defendants’ request to file a motion to dismiss is GRANTED;
By June 1, 2021, Defendants shall file their motion to dismiss;
By July 15, 2021, Plaintiff shall file her opposition papers; and
By July 30, 2021, Defendants shall file their reply, if any.

PwNPr

SO ORDERED.

Dated: May 10, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
